Smith, J.
(concurring).
I
The majority reverses the Appellate Division’s order on the ground that the “Due Process Clause protects against the admission of unreliable hearsay evidence” (majority op at 98). But hearsay, reliable or not, is generally inadmissible under New York law, and the hearsay in this case falls within no exception to the rule. I would therefore reverse on hearsay grounds, and would not reach the constitutional question.
A
At a jury trial to determine whether Floyd Y, a detained sex offender, suffered from a “mental abnormality” as defined in article 10 of the Mental Hygiene Law, the State’s expert witnesses opined that he did suffer from such an abnormality, and as support for their opinions were permitted to relate to the jury accusations by several alleged victims of Floyd’s sex crimes. The victims did not testify. The admission of the experts’ testimony to what the victims said raises two questions: Were the victims’ statements hearsay? And if so, was the testimony nevertheless admissible under the so-called “professional reliability” exception to the hearsay rule?
We answered the first question yes in People v Goldstein (6 NY3d 119 [2005]). That was a criminal case in which the People called an expert, Dr. Hegarty, to give her opinion that the defendant was sane at the time of the crime. Hegarty had interviewed a number of people who had encountered the defendant, and was allowed to tell the jury what those people told her about their experiences and observations. We held that the interviewees’ statements to Hegarty were “testimonial” hearsay, and that their admission violated the Confrontation Clause (6 NY3d at 127-129). We rejected the People’s argument that the statements “were not offered to prove the truth of what the interviewees said” but “only to help the jury in evaluating Hegarty’s opinion” {id. at 127); we pointed out that the interviewees’ statements would have been of no use to the *112People unless the jury accepted them as true. On the question of whether the statements of Floyd Y.’s alleged victims were hearsay, Goldstein controls this case.
B
In Goldstein, we also discussed, but did not decide, another hearsay issue: Do statements like those recounted by Hegarty in Goldstein (or by the State’s experts in this case) fall within an exception to the hearsay rule? The arguably applicable exception is that an expert is permitted to rely on hearsay in forming his or her opinion, so long as the material relied on “is of a kind accepted in the profession as reliable” (People v Sugden, 35 NY2d 453, 460 [1974]). The unanswered question is whether this exception permits the proponent of the expert’s testimony to elicit not only the opinion, but also the hearsay statements on which it is based.
This question was not argued by the parties in Goldstein, and Goldstein was decided on Confrontation Clause, not hearsay, grounds. As we observed, both parties in Goldstein seemed to assume that, as a matter of New York law, if her opinion was properly admitted “Hegarty was free, subject to defendant’s constitutional right of confrontation, ... to repeat to the jury all the hearsay information on which it was based” (6 NY3d at 126). That was, we said, “a questionable assumption” (id.). We added:
“[I]t can be argued that there should be at least some limit on the right of the proponent of an expert’s opinion to put before the factfinder all the information, not otherwise admissible, on which the opinion is based. Otherwise, a party might effectively nullify the hearsay rule by making that party’s expert a ‘conduit for hearsay’ ” (id., quoting Hutchinson v Groskin, 927 F2d 722, 725 [2d Cir 1991]).
This case, unlike Goldstein, squarely presents the question of whether, and if so when, the proponent of an expert’s testimony may put “basis” hearsay before the jury.
C
As a matter of principle, I see no reason why basis hearsay should be allowed. In general, exceptions to the prohibition on hearsay have been recognized only when the hearsay fits within *113a class of statements (e.g., excited utterances, business records, dying declarations) in which the risk of error or wilful misrepresentation—and hence the need for cross-examination of the declarant—is relatively small. But there is nothing about basis hearsay that makes it inherently trustworthy. And the authorities confirm the conclusion that this reasoning suggests. Basis hearsay, when offered by the proponent of the expert’s testimony, is generally considered inadmissible.
While our Court has apparently never decided this issue, the Appellate Division did in Wagman v Bradshaw (292 AD2d 84, 85-86 [2d Dept 2002]):
“[W]hile the expert witness’s testimony of reliance upon out-of-court material to form an opinion may be received in evidence, provided there is proof of reliability, testimony as to the express contents of the out-of-court material is inadmissible.”
In their New York Evidence Handbook, Professors Martin, Capra and Rossi agree with Wagman. They say:
“Where the expert relies on information not in evidence, it is the expert’s opinion, not the underlying information, that is disclosed to the jury. The [rule permitting experts to rely on hearsay evidence] does not permit the proponent to bypass the hearsay rule by having an expert rely on hearsay only to disclose that hearsay to the jury in the guise of providing a foundation for the expert’s opinion” (Martin, Capra & Rossi, New York Evidence Handbook § 7.3.4 at 625 [2d ed 2003] [footnote omitted]).
Under New York law as stated in Wagman and the Evidence Handbook, the hearsay in this case was improperly admitted, and Floyd Y. is entitled to a new trial.
D
The rule in the federal courts appears to be more flexible— i.e., more tolerant of the admission of hearsay underlying expert opinions. Since the issue is open in our Court, we are free if we like to adopt the federal approach as a matter of state law. If we were to do so, however, the result in this case would be the same: the hearsay should not have been admitted.
Under rule 703 of the Federal Rules of Evidence:
“An expert may base an opinion on facts or data in the case that the expert has been made aware of or *114personally observed. If experts in the particular field would reasonably rely on those kinds of facts or data in forming an opinion on the subject, they need not be admissible for the opinion to be admitted. But if the facts or data would otherwise be inadmissible, the proponent of the opinion may disclose them to the jury only if their probative value in helping the jury evaluate the opinion substantially outweighs their prejudicial effect.”
Rule 703 thus creates a balancing test—albeit one weighted against the admission of basis hearsay. The hearsay must be excluded unless its probative value “substantially outweighs” its prejudicial effect. As the committee that drafted this language explained, it “provides a presumption against disclosure to the jury of information used as the basis of an expert’s opinion and not admissible for any substantive purpose, when that information is offered by the proponent of the expert” (2000 Advisory Comm Notes, Fed Rules Evid rule 703).
In this case, the courts below, though they did not cite rule 703, may have intended to apply a similar balancing test, for they permitted the experts to relate hearsay information after ruling that the information was “reliable.” But if the lower courts were following a rule 703 approach, they erred by equating “probative value” with reliability and “prejudicial effect” with unreliability.
The basic point of the hearsay rule is that a party to litigation is entitled to test by cross-examination a statement that is presented to the jury as true, and that it is for the jury to decide, having listened to the cross-examination, whether the statement is reliable. To say that hearsay is admissible—i.e., that cross-examination is unnecessary—because a court thinks the statement is reliable is to usurp the functions of the cross-examiner and the factfinder, and to defeat the point of the rule. In other words, the hearsay rule permits a party to test, by cross-examination, whether an apparently reliable statement is as good as it looks. As the United States Supreme Court put it in Crawford v Washington (541 US 36, 61 [2004]), addressing the different, but related, question of when the Confrontation Clause applies: “The Clause . . . reflects a judgment, not only about the desirability of reliable evidence (a point on which there could be little dissent), but about how reliability can best be determined.” The hearsay rule reflects a similar judgment— *115that reliability should ordinarily be determined through cross-examination.
Thus, it is a mistake to suggest that, because a hearsay statement seems to be reliable, its “probative value” outweighs its “prejudicial effect.” The policy underlying the rule is that, in general, hearsay is without probative value as to the truth of the matter stated by the out-of-court declarant. And the more likely the jury is to accept the statement for its truth—i.e., the more reliable the statement appears to be—the greater the prejudice.
Rule 703 should therefore be interpreted to require not an assessment of the reliability of an out-of-court statement, but the sort of balancing frequently performed in other contexts—a determination of whether the utility of an out-of-court statement for a legitimate, nonhearsay purpose outweighs the danger that the jury will accept the statement for its truth. For example, in our recent decision in People v Morris (21 NY3d 588 [2013]), an out-of-court statement—the tape of a 911 call—was admitted for the purpose of explaining to the jury why the police took the action they did; the jury was instructed that it could not consider the statements made in the 911 call for their truth. The Judges of this Court disagreed about whether the value of the statement for a nonhearsay purpose outweighed its prejudicial effect (see 21 NY3d at 597, 602, 604). No one suggested, however, that the statement was more probative than prejudicial simply because it was “reliable”—i.e., likely to be true. Federal courts have interpreted rule 703 to require a similar balancing of hearsay against nonhearsay purposes (Turner v Burlington N. Santa Fe R.R. Co., 338 F3d 1058, 1061-1062 [9th Cir 2003]; McDevitt v Guenther, 522 F Supp 2d 1272, 1294 [D Haw 2007]).
If rule 703 governed this case, the admissibility of the out-of-court statements by Floyd Y.’s alleged victims would depend on whether their probative (nonhearsay) value—helping the jury evaluate the testimony of the State’s experts—“substantially outweighs” their prejudicial (hearsay) effect—the risk that the jury would take the statements as true. But in this case, as in Goldstein (6 NY3d at 127), the jury could not have used the hearsay statements to evaluate the expert’s testimony without first deciding whether those statements were true or false; the hearsay accusations of sexual misconduct by Floyd Y. could bolster the experts’ opinions only if the jury believed them to be true. The probative value of the statements thus is inseparable *116from, and cannot outweigh, their prejudicial effect, and the statements should not have been admitted. This will often be the result in cases to which rule 703 applies, but there will be exceptions: the content of the statements may be cumulative of other, admissible, evidence, or may be unimportant in itself. In such a case, the statements’ prejudicial effect will be slight, and they may be admitted as probative of the expert’s methodology—to show, perhaps, that the expert left no stone unturned.
The statements at issue in this case were inadmissible hearsay under New York law, whether our Court follows the rule stated in Wagman or the less restrictive federal rule.
E
The majority opinion in this case says little about the hearsay rule and the professional reliability exception as they are generally applied in civil and criminal trials. It discusses neither the New York authorities I have cited nor Federal Rule 703. Rather, it seems to create a special rule for cases brought against detained sex offenders under article 10 of the Mental Hygiene Law, endorsing a “flexible approach that allows the admission of hearsay but requires courts to make an independent reliability assessment” (majority op at 108). Why the hearsay rule should be more flexible in article 10 cases—why a jury in such a case should be presented with basis hearsay that would be inadmissible if an expert were testifying in an ordinary civil suit based on an automobile accident—is not explained. If anything, the quasi-criminal nature of article 10 proceedings, which I discuss in section II below, would call for a strict, not a flexible, approach.
The majority says that “in many cases, including article 10 trials, the admission of the hearsay basis is crucial for juries to understand and evaluate an expert’s opinion” (majority op at 107). This misses a basic point. Reliance on inadmissible evidence is a weakness, not a strength, in an expert’s opinion; an opinion that a jury cannot “understand and evaluate” without hearing inadmissible evidence is a worthless opinion.
The professional reliability exception to the hearsay rule says that an expert’s reliance on inadmissible evidence does not make the opinion inadmissible; but such reliance does open the opinion to attack. The opponent of the party presenting the expert may, if he chooses, try to discredit the witness by showing that her opinion depends on facts that have not been, and cannot be, proved in the courtroom. But to allow the proponent *117of the expert to say to the jury, in effect: “You should believe my expert because some people told her a lot of things I can’t prove, and here’s what they told her” is utterly inconsistent with the hearsay rule.
The point is illustrated by one of the leading New York cases on the professional reliability exception, People v Stone (35 NY2d 69 [1974]). Stone held that a witness who relied in part on inadmissible evidence was not barred from giving an opinion where “an independent, legally competent basis” for the opinion existed (35 NY2d at 73). It was critical to the opinion’s admissibility that it was “substantially, though not exclusively, based upon observation and examination of the defendant and facts in evidence” (id. at 76). We made clear that the expert’s reliance on inadmissible evidence could be a basis for “challenges to [the opinion’s] weight on cross-examination,” and noted that the trial court had instructed the jury that it could accept the expert’s testimony if it was “based on underlying facts which have been established” (id. at 74).
The majority says that “basis hearsay does not come into evidence for its truth” (majority op at 107), but never explains how the victims’ statements in this case could possibly bolster the State’s experts’ opinions if the jury did not accept the statements as true. Nor is it clear why, if the hearsay in this case was not admitted for its truth, the majority is so concerned with whether it is reliable. The majority adds that even if the jury “might” accept basis evidence as true, that is not a problem because the respondent in an article 10 case may present “a competing view” by calling his own expert (majority op at 108). But the doctors who testify at article 10 trials are not experts in veracity. They cannot tell a jury whether an alleged victim’s statement is true or false—and if they could, the hearsay rule does not permit the substitution of an expert’s opinion for cross-examination.
The concern underlying the majority’s hearsay analysis seems to be that excluding basis hearsay will “undermine” the jury’s “truth-seeking function ... by keeping hidden” important information (majority op at 107). The hearsay rule does sometimes do that, but we have rejected the idea of recognizing an “amorphous” reliability exception to it (People v Nieves, 67 NY2d 125, 131 [1986]). There is, as I have said, no reason to be more tolerant of hearsay in article 10 cases than in others. Indeed, there is the less reason to be tolerant in this case, because nothing in the record shows that the victims’ accounts *118of Floyd Y.’s crimes could not have come into evidence in the orthodox way: Why could not the State call the victims as witnesses, and let Floyd Y.’s lawyer cross-examine them? I understand that no one wants to subject the victims to inconvenience or unpleasantness. But that is what usually happens when the State wants to incarcerate someone.
II
Since the majority decides this case on due process grounds, I will also express my view on the constitutional issue. I agree with the majority’s result, but not its reasoning. I would hold that a respondent in a proceeding under article 10 of the Mental Hygiene Law is constitutionally entitled to the same right of confrontation as a defendant in a criminal case.
The majority’s analysis proceeds on the premise that article 10 proceedings are civil, not criminal, and applies the balancing test of Mathews v Eldridge (424 US 319 [1976]) to decide that Floyd Y.’s due process rights have been violated. We have indeed described article 10 as a “remedial” rather than a “penal” statute (People v Harnett, 16 NY3d 200, 206 [2011]), and the United States Supreme Court has held that a proceeding brought to confine a “sexually dangerous person” for “care and treatment” is a civil, not a criminal, proceeding for purposes of the federal constitutional privilege against self-incrimination (Allen v Illinois, 478 US 364, 365, 369 [1986]). But the “civil” label cannot be the end of the inquiry.
Proceedings under article 10 may be civil, but they bear a significant resemblance to criminal cases. Most obviously, they are brought only against people who have committed crimes (or have committed acts that, but for the offender’s mental condition, would be criminal) (Mental Hygiene Law § 10.03 [g]); and they can and usually do result in the confinement of the respondent to a “secure” facility (Mental Hygiene Law § 10.03 [e]; see NY St Off of Mental Health, 2012 Ann Rep on the Implementation of Mental Hygiene Law Article 10 at 4 [Apr. 2013] [OMH Report] [241 out of 340 cases resulted in a finding that confinement was required]). Indeed, a respondent in an article 10 proceeding faces a threat to his liberty more severe than that faced by most criminal defendants: He may be confined until a court finds that he “no longer is a dangerous sex offender requiring confinement” (Mental Hygiene Law § 10.09 [e])— which could be for the rest of his life. According to the Office of Mental Health, of 288 people who entered treatment in secure *119facilities during the first five years of article 10’s existence, only one has completed treatment and been discharged (OMH Report at 11). A law review article says: “[H]istory has shown that once a person is committed as a sexually violent predator, it’s unlikely that he will ever be released” (Lave, Throwing Away The Key: Has the Adam Walsh Act Lowered the Threshold For Sexually Violent Predator Commitments Too Far?, 14 U Pa J Const L 391, 420 [Dec. 2011]).
Proceedings under article 10 of the Mental Hygiene Law are much more similar to criminal prosecutions than are proceedings under article 9, the statute generally providing for civil commitment of mentally ill people who present a danger to themselves or others. The dominant purpose of article 10, unlike that of article 9, is the protection of the community from criminal conduct. I grant that protecting the community is an important purpose of article 9 also; but in many article 9 cases the protection of the mentally ill person himself or herself is at least equally important. Article 9 proceedings are the sort of case that the Supreme Court distinguished from criminal cases in Addington v Texas (441 US 418, 429 [1979]) by saying:
“[I]t is not true that the release of a genuinely mentally ill person is no worse for the individual than the failure to convict the guilty. One who is suffering from a debilitating mental illness and in need of treatment is neither wholly at liberty nor free of stigma. ... It cannot be said . . . that it is much better for a mentally ill person to ‘go free’ than for a mentally normal person to be committed” (citations omitted).
This language from Addington cannot be applied to article 10 cases. No one will say with a straight face that article 10 proceedings are brought, to a significant degree, for the benefit of the sex offender, or that a sex offender who is spared from article 10 confinement has missed an opportunity to improve his life. The primary purpose of article 10 is to prevent sex offenders from committing more sex crimes.
Because of the quasi-criminal quality of article 10 proceedings, I find it unacceptable to subject the confrontation rights of respondents in such proceedings to the balancing test of Mathews v Eldridge. The Mathews test was originally designed, as the Supreme Court pointed out in Allen v Illinois, as a way of deciding the procedural safeguards required “before a person *120might be deprived of property” (Allen, 478 US at 374; cf. Hamdi v Rumsfeld, 542 US 507, 575-576 [2004, Scalia, J., dissenting] [criticizing use of the Mathews test to justify a person’s detention]). It is true that the Court in Allen relied on Mathews in rejecting the application of the privilege against self-incrimination in proceedings for the confinement of sex offenders; but in doing so it emphasized that “[t]he privilege against self-incrimination ... is not designed to enhance the reliability of the factfinding determination” (id. at 375). The same cannot be said of the right of confrontation, and I would hold that a sex offender who is subject to confinement under article 10 is entitled, as a matter of due process under the Federal and State Constitutions, to no less a right of confrontation than any criminal defendant.
It is beyond dispute that Floyd Y. was not given in this case the kind of confrontation right that is required in criminal cases. His situation is indistinguishable from that of the defendant in Goldstein, for whom we ordered a new trial because his right of confrontation had been infringed. For that reason I would, if I were to reach the question, agree with the majority that the order of the Appellate Division must be reversed on constitutional grounds.
Judges Graffeo, Read, Pigott and Abdus-Salaam concur with Judge Rivera; Judge Smith concurs in result in an opinion in which Chief Judge Lippman concurs.
Order reversed, without costs, and a new trial ordered.